Riddick, J., (after stating the facts.) This is an appeal from a judgment allowing attorney’s fees against the two minors, appellants, and directing that the amount allowed be a lien on the lots which were involved in the litigation in which the services were performed for which pay is claimed. Counsel for appellants say that they make no contention that the services were not well performed, or that such services did not result in great benefit to the estate of the minors.- And the question presented is whether the minors are liable for such charge, and whether'it can be enforced against their estate. Now, it seems to be fairly well settled that where an infant has no guardian, his; estate may be made liable for a reasonable attorney’s fee, i-f the services rendered were for the manifest benefit of the infant, and necessary for the protection of valuable rights belonging to him.) Epperson v. Nugent, 57 Miss. 45; Baker v. Hibbard, 54 N. H. 539; Munson v. Washband, 31 Conn. 303; Jones v. Yore, 142 Mo. 38; Rodgers, Domestic Relations, § 677. This case seems to rest on the same principle; for, though the infants here had a statutory guardian, this guardian himself claimed an interest in their property as tenant by curtesy, and his interests were so antagonistic to the interests of his wards that the chancery court refused to allow him to defend for them, and appointed a guardian ad litem to make their defense. These petitioners appeared for the guardian ad litem, and conducted the litigation for the infants to a successful conclusion. As the relation of the statutory guardian of the infants to the property in litigation was such that he could not represent the interests of his wards, they were in the same position, so far as this case was concerned, as if they had no regular guardian; and we think that under the admitted facts they are liable for a reasonable-attorney’s fee. To that extent we think that the judgment was correct, but we do not see' on what grounds the court declared the amount allowed to be a lien on the lots. We think in that respect the decree should be modified, and in all other respects affirmed. It is so ordered.